DETAILED ACTION
The Office Action is in response to the Applicants' communication filed on March 10, 2022, which amends the independent claim 1, amends the dependent claims 12 and 14, cancels the dependent claims 2, 8, 15, 17, and 24, and presents arguments, is hereby acknowledged. Claims 1, 3-7, 9-14, 16, and 18-23 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on March 10, 2022, have been fully considered.
Applicant argues that by this response, dependent claims 10, 12, and 14, have been amended to overcome 112 (b) rejections. 
Examiner replies that rejections to the dependent claims 10, 12, and 14, have been withdrawn.
	Applicant argues that by this response, the independent claim 1 is hereby amended to add a new limitation “retaining or deleting each loop closure based upon the confidence scores, and inserting artificial loop closure edges into the graph between pairs of retained loop closures” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the 103 rejections for the independent claim 1, and its related dependent claims 3-7, 9-14, and 16, have been withdrawn. However, the other independent claims 18-19 have not been amended accordingly, thus, the independent claims 18-19 and its related dependent claims 20-23 are rejected per the 35 U.S.C. §103. Examiner tried a few times to call the attorney on record in vain, and Examiner’s Amendments may not be authorized to make the application allowable. 
Examiner respectfully further replies that the Applicant's arguments have been fully considered and the claims 1, 3-7, 9-14, and 16 are in allowable condition, while claims 18-23 are 103 rejected. The present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23, are rejected under 35 U.S.C. 103 as being unpatentable over Birchfield, etc. (US 20150332489 A1) in view of the applicant admitted prior art, "Robust Loop Closing Over Time" (by Yasir Latif, Cecar Cadena, and Jose Neira, July 2012, hereinafter referred as Yasir), further in view of Eade, etc. (US 20120121161 A1).
Regarding claim 18, Birchfield teach that a machine-readable medium containing instructions which, when read by a processor, cause that processor to implement a method of constructing a model of the motor of a mobile device (See Birchfield: Fig. 3, and [0028], "In general, the technology thus may be implemented by equipping a mobile robot 302 (or any similar vehicle) with sensors 304 and supporting components able to detect incremental motion and loop closure events. As the robot (or vehicle) traverses an environment, a graph representation is built in which the nodes are the poses of the robot along its trajectory, and optionally the poses of any landmarks that the robot encounters, and the motion data constraints are the edges. To this end, once the robot poses have been determined, a map of the environment can be created by overlaying the sensor data obtained at the poses. The map may be output by processing the graph, e.g., via the component 328, for example, into a human-readable map or any other suitable format for output and/or storage (e.g., in some compressed form). For example, a robot may playback video of an environment as it is (or was) encountered in conjunction with a map, possibly including landmarks or the like, that shows a viewer where the robot currently is (or had been in space) at that time relative to the video images"), wherein the method comprises:
using a sensor of the device to obtain positional data providing an estimated pose of the mobile device (See Birchfield: Fig. 3, and [0024], "FIG. 3 is a block diagram generally showing example components that may be used one or more implementations to provide a relatively fast loop closure solution as described herein. A mobile robot 302 includes one or more sensors 304 by which pose data 306 may be collected and used by a mapping component 307. For example, the pose data 306 may be collected by a data collector 310 and maintained as a pose graph of vertices and edges in a suitable data store 312. The sensors 304 may include one or more odometers and/or cameras");
generating an initial graph based upon the positional data from the sensor, nodes of which graph provide a series of possible poses of the device, and edges of which graph represent odometry and/or loop closure constraints (See Birchfield: Fig. 3, and [0024], "FIG. 3 is a block diagram generally showing example components that may be used one or more implementations to provide a relatively fast loop closure solution as described herein. A mobile robot 302 includes one or more sensors 304 by which pose data 306 may be collected and used by a mapping component 307. For example, the pose data 306 may be collected by a data collector 310 and maintained as a pose graph of vertices and edges in a suitable data store 312. The sensors 304 may include one or more odometers and/or cameras");
processing the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests between each loop closure and a set of other loop closures (See Birchfield: Fig. 1, and [0021], "In simultaneous localization and mapping (SLAM) solutions, a general goal is to process the input mapped path data 104 into a more exact map 106. Described herein is a map corrector 108 (which is one implementation is a two-phase process) that iteratively adjusts the mapped path data such that the mapped path data moves closer and closer (until convergence or other stopping criterion is detected) based upon the loop closure point (or points) until the more exact map 106 is provided"; and Fig.3, and [0051], "As described herein, the use of non-stochastic gradient descent on a relative state space provides for quickly optimizing a pose graph. However, a more exact solution than the solution to which the non- stochastic gradient descent operation converges is often desirable. For a more exact solution, in one or more embodiments a second phase of an optimization process may be used. One such second phase is based upon a varied implementation of Gauss-Seidel that is optimized for a graph, e.g., performed by the graph variant component 324 of FIG. 3. This modified implementation finds more exact solutions and performs well given adequate initial conditions, (which may be provided as described above, e.g., by optimizing a pose graph via the use of non- stochastic gradient descent on a relative state space). Note that in the phase two optimization described herein, a global state space is used rather than a relative state space. This is based upon the second phase providing a refinement to the original optimization, and prevents small changes to a state from having large implications on the entire system"); and
generating an augmented graph from the initial graph (See Birchfield: Fig. 3, and [0028], "The map may be output by processing the graph, e.g., via the component 328, for example, into a human-readable map or any other suitable format for output and/or storage (e.g., in some compressed form). For example, a robot may playback video of an environment as it is (or was) encountered in conjunction with a map, possibly including landmarks or the like, that shows a viewer where the robot currently is (or had been in space) at that time relative to the video images"; and Fig. 4, and [0063], "Returning to step 408, the pose graph has now been updated with the non-stochastic gradient descent in relative state space technology described herein. At this time, the updated pose graph may be output used as is, however as described herein, a more exact graph may be provided by the modified graph technology in global state space") by,
retaining or deleting each loop closure based upon the confidence scores.
However, Birchfield fails to explicitly disclose that processing the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests; and retaining or deleting each loop closure based upon the confidence scores.
However, Yasir teaches that processing the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests (See Yasir: Section Ill "Our Proposal: the RRR algorithm", Equation 8, and 2) Intra- cluster consistency, "Intra-Cluster Consistency: After clustering hypotheses together, the next step is to compute the internal consistency for each cluster. This involves optimizing the pose graph with respect to just this single cluster and checking which links satisfy the x;_dl bound. The links inside the cluster that do not pass this test are removed from the cluster and are no longer considered in the optimization. Algorithm 1 describes the intra-cluster consistency. This procedure is carried out for each cluster and it can be performed as soon as a cluster is closed").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Birchfield to have processing the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests as taught by Yasir in order to be faster to arrive at the solutions (See Ya sir: Section V "Discussion", "One of the main advantages of our method is that while finding a solution similar to BBS, the algorithm works in O(n) as opposed to 0(2n). For the first two sessions of the long term experiment in Fig. 5, BBS takes 1537:6s compared to our method which runs in 34:8s. For the complete experiment, BBS takes over two days to come up with a solution, while our method takes 314:5s"). Birchfield teaches a method and system that may generate a pose graph for the mobile device by iteratively updating the states of the mobile device relative to state space and optimizing the pose graphs based on stochastic gradient descent, and Yasir teaches a system and method that may generate the loop closure links with a novel consistency based method, that is the RRR (Realizing, Reversing, Recovering) algorithm, which is much faster than the existing methods. Therefore, it is obvious to one of ordinary skill in the art to modify Birchfield by Yasir to generate the optimized pose graph with the consistency algorithm. The motivation to modify Birchfield by Yasir is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Birchfield, modified by Yasir, fails to explicitly disclose that retaining or deleting each loop closure based upon the confidence scores.
However, Eade teaches that retaining or deleting each loop closure based upon the confidence scores (See Eade: Fig. 14, and [0201], "FIG. 14 illustrates an example of the marginalization and reduction procedure. Graph 4800A represents an original graph comprising node n.sub.r selected for removal. As indicated in graph 4800B, the node n.sub.r and all its incident edges are marked for deletion as part of the marginalization process. New edges indicated by the dashed lines are introduced and the information from the edges marked for deletion is transferred to the new and previously existing edges connecting the nodes remaining. At graph 4800C, the central node has been removed together with its incident edges and the system reconstitutes the graph by introducing new edges to account for those deleted as part of the removal process").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Birchfield to have retaining or deleting each loop closure based upon the confidence scores as taught by Eade in order to enable efficient and quickly restructuring of a simultaneous localization and mapping (SLAM) graph to a form more conducive to system updates and analysis and improve the speed of SLAM operation while retaining a desired level of information content (See Eade: Figs. 8 and 14-18, and [0159], "Present embodiments disclose various improvements to the front-end and to the back-end of a SLAM-based mobile platform navigation system. One will readily understand that the "front- end" refers to operations involved in generating landmarks, or recognizing landmarks in the graph, while "back-end" refers to operations concerning maintenance and upkeep of the SLAM graph. The division between "front-end" and "back-end" operations is merely for conceptual convenience and one will readily recognize that certain operations may occur across this artificial division. With regard to the front-end, present embodiments disclose a novel feature matching methodology wherein a global database is searched in conjunction with a local database of features. These embodiments are particularly discussed in relation to FIG. 8. Additionally, still with regard to the front-end, certain embodiments disclose a robust matching and estimation landmark creation process. These embodiments are particularly discussed in relation to FIG. 10. With regard to the back-end, certain embodiments contemplate methods for improved optimization and management of the SLAM graph so as to improve memory usage and operational efficiency of the SLAM-based system. These embodiments are particularly discussed in relation to FIGS. 15-18. Although these particular improvements to the front and back-ends have been identified one will also find numerous additional concepts disclosed herein conducive to improved SLAM-based navigation"). Birchfield teaches a method and system that may generate a pose graph for the mobile device by iteratively updating the states of the mobile device relative to state space and optimizing the pose graphs based on stochastic gradient descent, and Eade teaches a system and method that may update the pose graph by deleting extra nodes and edges based on the number of nodes and edges present in the graph. Therefore, it is obvious to one of ordinary skill in the art to modify Birchfield by Eade to generate the optimized pose graph eliminating or retaining the nodes and edges on the pose graph. The motivation to modify Birchfield by Eade is "Use of known technique to improve similar devices (methods, or products) in the same way".
 Regarding claim 19, Birchfield, Yasir, and Eade teach all the features with respect to claim 18 as outlined above. Further, Birchfield, Yasir, and Eade teach that a system comprising a processor arranged to perform the following steps (See Birchfield: Fig. 3, and [0028], "In general, the technology thus may be implemented by equipping a mobile robot 302 (or any similar vehicle) with sensors 304 and supporting components able to detect incremental motion and loop closure events. As the robot (or vehicle) traverses an environment, a graph representation is built in which the nodes are the poses of the robot along its trajectory, and optionally the poses of any landmarks that the robot encounters, and the motion data constraints are the edges. To this end, once the robot poses have been determined, a map of the environment can be created by overlaying the sensor data obtained at the poses. The map may be output by processing the graph, e.g., via the component 328, for example, into a human-readable map or any other suitable format for output and/or storage (e.g., in some compressed form). For example, a robot may playback video of an environment as it is (or was) encountered in conjunction with a map, possibly including landmarks or the like, that shows a viewer where the robot currently is (or had been in space) at that time relative to the video images"):
obtain an initial graph based upon positional data from a sensor of a mobile device (See Birchfield: Fig. 3, and [0024], "FIG. 3 is a block diagram generally showing example components that may be used one or more implementations to provide a relatively fast loop closure solution as described herein. A mobile robot 302 includes one or more sensors 304 by which pose data 306 may be collected and used by a mapping component 307. For example, the pose data 306 may be collected by a data collector 310 and maintained as a pose graph of vertices and edges in a suitable data store 312. The sensors 304 may include one or more odometers and/or cameras"), nodes of which graph provide a series of possible poses of the device, and edges of which graph represent odometry and/or loop closure constraints (See Birchfield: Fig. 3, and [0024], "FIG. 3 is a block diagram generally showing example components that may be used one or more implementations to provide a relatively fast loop closure solution as described herein. A mobile robot 302 includes one or more sensors 304 by which pose data 306 may be collected and used by a mapping component 307. For example, the pose data 306 may be collected by a data collector 310 and maintained as a pose graph of vertices and edges in a suitable data store 312. The sensors 304 may include one or more odometers and/or cameras");
process the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests (See Yasir: Section Ill "Our Proposal: the RRR algorithm", Equation 8, and 2) Intra-cluster consistency, "Intra-Cluster Consistency: After clustering hypotheses together, the next step is to compute the internal consistency for each cluster. This involves optimizing the pose graph with respect to just this single cluster and checking which links satisfy the x;_dl bound. The links inside the cluster that do not pass this test are removed from the cluster and are no longer considered in the optimization. Algorithm 1 describes the intra-cluster consistency. This procedure is carried out for each cluster and it can be performed as soon as a cluster is closed") between each loop closure and a set of other loop closures (See Birchfield: Fig. 1, and [0021], "In simultaneous localization and mapping (SLAM) solutions, a general goal is to process the input mapped path data 104 into a more exact map 106. Described herein is a map corrector 108 (which is one implementation is a two-phase process) that iteratively adjusts the mapped path data such that the mapped path data moves closer and closer (until convergence or other stopping criterion is detected) based upon the loop closure point (or points) until the more exact map 106 is provided"; and Fig.3, and [0051], "As described herein, the use of non-stochastic gradient descent on a relative state space provides for quickly optimizing a pose graph. However, a more exact solution than the solution to which the non- stochastic gradient descent operation converges is often desirable. For a more exact solution, in one or more embodiments a second phase of an optimization process may be used. One such second phase is based upon a varied implementation of Gauss-Seidel that is optimized for a graph, e.g., performed by the graph variant component 324 of FIG. 3. This modified implementation finds more exact solutions and performs well given adequate initial conditions, (which may be provided as described above, e.g., by optimizing a pose graph via the use of non- stochastic gradient descent on a relative state space). Note that in the phase two optimization described herein, a global state space is used rather than a relative state space. This is based upon the second phase providing a refinement to the original optimization, and prevents small changes to a state from having large implications on the entire system"); and
generate an augmented graph from the initial graph (See Birchfield: Fig. 3, and [0028], "The map may be output by processing the graph, e.g., via the component 328, for example, into a human-readable map or any other suitable format for output and/or storage (e.g., in some compressed form). For example, a robot may playback video of an environment as it is (or was) encountered in conjunction with a map, possibly including landmarks or the like, that shows a viewer where the robot currently is (or had been in space) at that time relative to the video images"; and Fig. 4, and [0063], "Returning to step 408, the pose graph has now been updated with the non-stochastic gradient descent in relative state space technology described herein. At this time, the updated pose graph may be output used as is, however as described herein, a more exact graph may be provided by the modified graph technology in global state space") by retaining or deleting each loop closure based upon the confidence scores (See Eade: Fig. 14, and [0201], "FIG. 14 illustrates an example of the marginalization and reduction procedure. Graph 4800A represents an original graph comprising node n.sub.r selected for removal. As indicated in graph 4800B, the node n.sub.r and all its incident edges are marked for deletion as part of the marginalization process. New edges indicated by the dashed lines are introduced and the information from the edges marked for deletion is transferred to the new and previously existing edges connecting the nodes remaining. At graph 4800C, the central node has been removed together with its incident edges and the system reconstitutes the graph by introducing new edges to account for those deleted as part of the removal process").
Regarding claim 20, Birchfield, Yasir, and Eade teach all the features with respect to claim 19 as outlined above. Further, Birchfield teaches that the system of claim 19, wherein the processor is further arranged to insert artificial loop closures into the graph between pairs of retained loop closures (See Birchfield: Fig. 10, and [0160], "The following definitions are to be considered in view of the glossary of terms provided above, as the glossary provides particular examples of the general meaning associated with the following terms. In the present disclosure, a "mobile system" is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (i.e., it is not to be limited to a special or customized meaning) and includes, without limitation, any electronic system which may be moved, such as a robot, handheld electronic device, accessory to a vehicle and the like. Such a system may move under its own control, as in the example of a robot, while other systems may be moved by a user, such as in the example of a handheld device. Similarly, in the present disclosure, a "trajectory" is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (i.e., it is not to be limited to a special or customized meaning) and includes, without limitation, any path upon which an object is to travel. For example, a robot may use a trajectory as the path between two waypoints across a terrain. Similarly, in the present disclosure, a "pose node" is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (i.e., it is not to be limited to a special or customized meaning) and includes, without limitation, any data structure sufficient to store pose information for a mobile system. A "landmark node" will be understood as a pose node which is designated, either by an internal identifier or an external identifier, as comprising information related to a landmark. Similarly, in the present disclosure, a "landmark" is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (i.e., it is not to be limited to a special or customized meaning) and includes, without limitation, any object, feature, or aspect found in a terrain which a system may subsequently identify. Similarly, in the present disclosure, a "threshold" is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (i.e., it is not to be limited to a special or customized meaning) and includes, without limitation, any numerical value or condition which may be used as a basis for determining whether to perform an action. Similarly, in the present disclosure, "identifying a pose node" is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (i.e., it is not to be limited to a special or customized meaning) and includes, without limitation, any operation used to select a pose node from a plurality of pose nodes. Similarly, in the present disclosure, "removing a pose node" is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (i.e., it is not to be limited to a special or customized meaning) and includes, without limitation, any operation which modifies a graph so that the graph no longer references a pose node, or which initiates one or more operations so that the graph will no longer reference a pose node. Similarly, in the present disclosure, "inserting a pose node" is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (i.e., it is not to be limited to a special or customized meaning) and includes, without limitation, any operation which modifies a graph so that the graph references the pose node, or which initiates one or more operations which will result in the graph referencing the pose node").
Regarding claim 21, Birchfield, Yasir, and Eade teach all the features with respect to claim 20 as outlined above. Further, Eade teaches that the system of claim 20, wherein the processor is further arranged to identify a subset of the retained loop closures based on the confidence scores, and to use only loop closures in the subset of the retained loop closures to seed artificial loop closures (See Eade: [0105], "It will be understood that while the VS LAM system is generally described in the context of a robot, the VSLAM system can also be used in a variety of devices such that the robot pose can also correspond to a device pose. The orientation (.theta.) of the robot as it observes the physical landmark and creates the landmark in the database is indicated with an arrow. In one embodiment, the initial estimate of the pose of the "landmark" that is referenced in the global reference frame corresponds to the pose of the robot when creating the landmark").
Regarding claim 22, Birchfield, Yasir, and Eade teach all the features with respect to claim 19 as outlined above. Further, Eade teaches that the system of claim 19, further comprising:
the mobile device, wherein the mobile device comprises, or has mounted thereon, the sensor which is arranged to provide the positional data, and the mobile device is a mobile telephone, smart watch, inertial measurement unit (IMU), or smart camera (See Eade: Fig. 3, and [0096], "The VSLAM techniques disclosed herein can advantageously be applied to autonomous robots and to non-autonomous robots. For example, the VSLAM techniques can be used with a manually-driven vehicle, such as a remotely-controlled vehicle for bomb detection or other mobile electronic device. For example, the VSLAM techniques can be advantageously used in a remote-control application to assist an operator to navigate around an environment. In one embodiment, a vehicle can include various operational modes, such as a mode for manual control of the vehicle and another mode for an autonomous control of the vehicle. For example, the vehicle can be manually-driven during an initial mapping stage, and then later, the vehicle can be configured for autonomous control. In another embodiment, the VSLAM techniques can be used by a scout to create a map of the region. The scout can correspond to, for example, a person or another animal, such as a dog or a rat. The VSLAM used by the scout can be coupled to a video camera carried by the scout to observe the environment and to a dead reckoning device, such as an odometer, a pedometer, a GPS sensor, an inertial sensor, and the like, to measure displacement. The map generated by the scout can be stored and later used again by the scout or by another entity, such as by an autonomous robot. It will be understood that between the generation of the map by the scout and the use of the map by another entity, there can be additional processing to accommodate differences in visual sensors, differences in the installed height of the visual sensor, and the like. One may readily recognize a variety of other non-autonomous systems which may employ the various embodiments disclosed herein. For example, smart phones, tablets, and other mobile devices may likewise employ these embodiments, and may use gyros, accelerometers, and other IMU units to perform the operations disclosed herein. One will recognize that the tablet, smart phone, or other mobile device may serve as the navigation system and/or planner as described herein. In some embodiments, the mobile system may be interfaced with a robot, such as when a smart phone is inserted into a robot chassis").
Regarding claim 23, Birchfield, Yasir, and Eade teach all the features with respect to claim 19 as outlined above. Further, Eade teaches that a system of claim 19, wherein the system is provided by the mobile device, wherein the mobile device comprises, or has mounted thereon, the sensor which is arranged to provide the positional data and the processor (See Eade: Fig. 3, and [0097], "Robots can be specified in a variety of configurations. A robot configuration typically includes at least one dead reckoning sensor and at least one video sensor. Another name for dead reckoning is "ded" reckoning or deduced reckoning. An example of a dead reckoning sensor is a wheel odometer, where a sensor, such as an optical wheel encoder, measures the rotation of a wheel. The rotation of wheels can indicate distance traveled, and a difference in the rotation of wheels can indicate changes in heading. With dead reckoning, the robot can compute course and distance traveled from a previous position and orientation (pose) and use this information to estimate a current position and orientation (pose). While relatively accurate over relatively short distances, dead reckoning sensing is prone to drift over time. It will be understood that the information provided by a dead reckoning sensor can correspond to either distance, to velocity, or to acceleration and can be converted as applicable. Other forms of dead reckoning can include a pedometer (for walking robots), measurements from an inertial measurement unit, optical sensors such as those used in optical mouse devices, and the like. Disadvantageously, drift errors can accumulate in dead reckoning measurements. With respect to a wheel odometer, examples of sources of drift include calibration errors, wheel slippage, and the like. These sources of drift can affect both the distance computations and the heading computations").



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612